DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 & 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20110316026).
Regarding claim 1, Kim discloses that a light emitting device comprising: 
a semiconductor diode structure comprising an active region 127, a top surface, an oppositely positioned bottom surface, and side surfaces connecting the top and bottom surfaces (Fig. 6-7); 
an array of nanoantennas  130a embedded in the semiconductor diode structure between the active region 127 and the top surface; and
a reflector 145-153 located on the opposite side of the active region 127 from the nanostructured layer 130a, the array of nanoantennas 130a and the reflector 145-153 forming an optical cavity that defines a plurality of cavity modes and a density of states, structures and positions of the nanoantennas and the reflector resulting in the cavity modes and density of states being tuned to achieve a selected level of internal quantum efficiency (Fig. 6-7).
Reclaim 2, Kim discloses that the reflector 145-153 is located a distance from the active region less than or equal to a peak wavelength of light emitted by the active region in operation of the light emitting device (Fig. 6-7).
Reclaim 3, Kim discloses that the nanostructured layer is located a distance from the active region less than or equal to a peak wavelength of light emitted by the active region in operation of the light emitting device (Fig. 6-7).
Reclaim 4, Kim discloses that the nanostructured layer is located a distance from the active region greater than a peak wavelength of light emitted by the active region in operation of the light emitting device (Fig. 6-7).
Reclaim 5, Kim discloses that the nanostructured layer is located adjacent the top surface of the light emitting semiconductor structure (Fig. 6-7).
Reclaim 6, Kim discloses that the reflector is or comprises a specular reflector (Fig. 6-7).
Reclaim 21, Kim discloses that a transparent substrate (para. 0037) comprising a top surface, an oppositely positioned bottom surface, and side surfaces connecting the top and bottom surfaces, the bottom surface of the transparent substrate disposed on or adjacent the top surface of the semiconductor diode structure; and
a nanostructured layer comprising an array of nanoantennas disposed on or adjacent the top surface of the transparent substrate (Fig. 6-7).
Reclaim 22, Kim discloses that the array of nanoantennas disposed on or adjacent the top surface of the transparent substrate is configured to collimate light emitted by the active region and incident on the top surface of the transparent substrate during operation of the light emitting device (Fig. 6-7).
Reclaim 23, Kim discloses that the array of nanoantennas disposed on or adjacent the top surface of the transparent substrate is configured to angularly filter light emitted by the active region and incident on the top surface of the transparent substrate during operation of the light emitting device (Fig. 6-7).
Reclaim 24, Kim discloses that the array of nanoantennas disposed on or adjacent the top surface of the transparent substrate is configured to reflect toward a side surface of the transparent substrate light that is incident on the top surface of the transparent substrate at or near normal incidence during operation of the light emitting device (Fig. 6-7).
Reclaim 25, Kim discloses that a transparent substrate comprising a top surface and an oppositely positioned bottom surface disposed with its bottom surface on or adjacent the top surface of the semiconductor diode structure; and a nanostructured layer comprising an array of nanoantennas disposed at or adjacent an interface between the top surface of the semiconductor diode structure and the bottom surface of the transparent substrate (Fig. 6-7).
Reclaim 26, Kim discloses that the array of nanoantennas disposed at or adjacent the interface between the top surface of the semiconductor diode structure and the bottom surface of the transparent substrate is configured to reduce reflection of light emitted by the active region and incident on the interface during operation of the light emitting device. 
Reclaim 27, Kim discloses that the array of nanoantennas disposed at or adjacent the interface between the top surface of the semiconductor diode structure and the bottom surface of the transparent substrate is configured to collimate light emitted by the active region and incident on the interface during operation of the light emitting device
Regarding claim 28, Kim discloses that a light emitting device, comprising:
a substrate 121; and
an array of LEDs arranged on the substrate, each LED comprising a semiconductor diode structure comprising an active region 127, a top surface, an oppositely positioned bottom surface, and side surfaces connecting the top and bottom surfaces, the bottom surface disposed on or adjacent the substrate;
a nanostructured layer 130a comprising an array of nanoantennas embedded in the semiconductor diode structure between the active region and the top surface; and 
a reflector 145-153 located on the opposite side of the active region from the nanostructured layer, the array of nanoantennas and the reflector forming an optical cavity that defines a plurality of cavity modes and a density of states, structures and positions of the nanoantennas and the reflector resulting in the cavity modes and density of states being tuned to achieve a selected level of internal quantum efficiency (Fig. 6-7).
Reclaim 29, Kim discloses that the array of LEDs is a monolithic array of LEDs (Fig. 6-7).
Reclaim 30, Kim discloses that the LEDs are microLEDs (Fig. 6-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-20 & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110316026) in view of Kashima et al. (US 20140167066).
Reclaim 7, Kim fails to teach that the reflector comprises a nanostructured reflector layer comprising an array of nanoantennas.
However, Kashima suggests that the reflector comprises a nanostructured reflector layer comprising an array of nanoatennas (Fig. 2C, substituting sapphire substrate with Kashima’s substrate with photonic crystals 18).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kim with the reflector comprises a nanostructured reflector layer comprising an array of nanoantennas as taught by Kashima in order to enhance maximizing light extraction efficiency (para. 0023) and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.	
Reclaim 8, Kim & Kashima disclose that the nanoantennas are embedded in the bottom surface of the semiconductor diode structure (Kashima, Fig. 2C).
Reclaim 9, Kim & Kashima disclose that the nanoantennas are disposed on the bottom surface of the semiconductor diode structure (Kashima, Fig. 2C).
Reclaim 10, Kim & Kashima disclose that the nanoantennas are spaced apart from the bottom surface of the semiconductor diode structure (Kashima, Fig. 2C).
Reclaim 11, Kim & Kashima disclose that the reflector comprises a specular reflector and a nanostructured reflector layer comprising an array of nanoantennas disposed between the specular reflector and the active region (Kin in view of Kashima, Fig. 2C).
Reclaim 12, Kim & Kashima disclose that the nanoantennas are embedded in the bottom surface of the semiconductor diode structure (Kashima, Fig. 2C).
Reclaim 13. , Kim & Kashima disclose that the specular reflector is spaced apart from the nanoantennas (Kim in view of Kashima). 
Reclaim 14, Kim & Kashima disclose that the specular reflector is adjacent the nanoantennas (Kim in view of Kashima).
Reclaim 15, Kim & Kashima disclose that the nanoantennas are disposed on the bottom surface of the semiconductor diode structure (Kim in view of Kashima).
Reclaim 16, Kim & Kashima disclose that the specular reflector is spaced apart from the nanoantennas (Kim in view of Kashima).
Reclaim 17, Kim & Kashima disclose that the specular reflector is adjacent the nanoantennas (Kim in view of Kashima).
Reclaim 18, Kim & Kashima disclose that the nanoantennas are spaced apart from the bottom surface of the semiconductor diode structure (Kim in view of Kashima).
Reclaim 19, Kim & Kashima disclose that the specular reflector is spaced apart from the nanoantennas (Kim in view of Kashima).
Reclaim 20, Kim & Kashima disclose that the specular reflector is adjacent the nanoantennas (Kim in view of Kashima).
Reclaim 31, Kim discloses that a spacing between adjacent microLEDs is less than or equal to ten microns (Fig. 6-7).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899